Citation Nr: 1523205	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-24 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted.

2.  Service connection for an acquired psychiatric disorder other than PTSD, including an anxiety disorder not otherwise specified (NOS).

3.  Entitlement to an initial rating in excess of 10 percent for the residuals of a traumatic brain injury (TBI) with headaches until June 30, 2014, and a rating in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.  The Veteran also served in the Army National Guard of Vermont from December 1973 to February 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

The Veteran and his wife presented sworn testimony at a hearing before the undersigned in September 2014.  A transcript of that hearing is of record.

The issues of service connection for PTSD and an acquired psychiatric disorder other than PTSD, and the issue of a higher rating for the residuals of a TBI with headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of service connection for PTSD in a December 2009 rating decision; he did not appeal this decision or submit any new evidence within a year of its promulgation.  

2.  The evidence received since the promulgation of the December 2009 rating decision is not duplicative or cumulative of evidence previously of record and raises a possibility of substantiating the Veteran's service connection claim.


CONCLUSIONS OF LAW

1.  The December 2009 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reopening Based on New and Material Evidence

The Veteran seeks service connection for a psychiatric disorder, including PTSD, and an anxiety disorder NOS.  His claim of service connection for PTSD was previously denied in a December 2009 rating decision.  This rating decision became final because no notice of disagreement was submitted, nor was any new and material evidence associated with the claims file, within one year of its issuance.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 3.156(b), 20.200-20.202, 20.302(a); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  

Where a claim of entitlement to service connection has been previously denied and that decision has become final, the claim can be reopened and reconsidered if new and material evidence is presented as to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is "new" when it was not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Evidence is "material" when, taken by itself or when considered with previous evidence, it relates to an unestablished fact necessary to substantiate the claim.  Id.  The regulatory requirement that the new evidence must raise a reasonable possibility of substantiating the claim "must be read as creating a low threshold."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should ask whether the newly submitted evidence, combined with VA assistance and considering alternative theories of entitlement, can reasonably substantiate the claim.  Id.  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, the Board finds that new and material evidence was received such that the PTSD claim should be reopened.  The Veteran's claim was originally denied because his reported in-service stressors could not be verified, and thus, the evidence of record did not establish that his claimed psychiatric condition occurred in or was caused by service.    See December 2009 Rating Decision.  

In connection with his claim to reopen, the Veteran reported being pushed from a moving truck and suffering a head injury and loss of consciousness.  See November 2011 Written Statement.  He stated that this in-service injury continued to affect him into the present.  See id.  He also submitted a written statement from his wife indicating that ever since returning from Vietnam, the Veteran exhibited increased anger, irritability and social isolation.  See November 2011 Written Statement of A.S.  Given the low threshold for when evidence raises a reasonable possibility of substantiating a claim as set forth in Shade, the Board finds that such evidence is new and material because it relates to a prior unestablished fact necessary to substantiate the claim, i.e. that the Veteran's psychiatric symptoms had their onset in service or were related to an injury experienced during service.  38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 118.  Thus, the Veteran's claim of entitlement to service connection for PTSD should be reopened for a review on the merits.



ORDER

New and material evidence has been received to reopen a previously denied claim of service connection for PTSD; to this extent, the appeal is granted. 


REMAND

The Board finds that remand is necessary to obtain new examinations and medical opinions concerning the nature, severity and etiology of the Veteran's TBI residuals and psychiatric symptoms.  

TBI Residuals

During his September 2014 hearing before the Board, the Veteran testified that his current TBI residuals included increased memory loss, difficulty with spatial orientation, headaches, insomnia, dizziness or balance problems, incoordination and impairments in his concentration, planning and multitasking.  See Hearing Tr. at 17-20.  His VA treatment records show ongoing complaints of vertigo and sleep disturbance.  See November 2011 - November 2012 VA Primary Care Notes; see also November 2014 VA Mental Health Note.  Although the December 2014 VA examination for TBI addressed the Veteran's reported migraines, memory loss and spatial orientation problems, the examiner did not address the other symptoms reported by the Veteran.  A new VA examination addressing all of the Veteran's reported symptoms and assessing the current level of severity for his TBI residuals should be ordered.

Additionally, further development is necessary to determine whether a separate disability rating for the Veteran's headaches/migraines is warranted throughout the appeal period.  Residuals of TBI are rated under Diagnostic Code (DC) 8045.  In this regard, the Board notes that under DC 8045, subjective symptoms such as headaches are generally evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals Not Otherwise Classified."  However, DC 8045 further provides that VA should separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraines, even if that diagnosis is based on subjective symptoms.  

While the evidence of record shows that the Veteran has experienced headaches as a residual symptom of his TBI throughout the appeal period, the evidence is unclear as to whether the Veteran has experienced characteristic prostrating attacks throughout the appeal period that would warranted a separate rating under DC 8100.  The December 2011 VA examiner who examined the Veteran in connection with his TBI residuals reported that the Veteran had bi-temporal, tension type headaches two times a week on average, lasting approximately 30 minutes and being relieved by Tylenol.  The diagnosis given at that time was headaches, tension type.  The examiner did not discuss whether the Veteran's headaches included characteristic prostrating attacks.  During the December 2014 VA examination, however, the examiner noted that the Veteran experienced "migraine-type headaches" which "now" occur two to four time per month with photophobia.  The December 2014 VA examiner further found that the Veteran had characteristic prostrating attacks.  It is unclear from the evidence of record whether the Veteran suffered from prostrating attacks throughout the appeal period, or whether these attacks constituted a worsening of his symptoms.  On remand, the VA examiner should address whether the Veteran suffered from prostrating attacks throughout the appeal period.

Psychiatric Symptoms/Service Connection for Psychiatric Disorder

Regarding service connection for a psychiatric disorder, the Board observes that this issue is intertwined with the development ordered concerning the Veteran's TBI residuals.  In this regard, the record is unclear as to whether and/or to what extent the Veteran's underlying neurobehavioral or psychiatric symptomatology are residuals of his TBI, or attributable to a wholly separate psychiatric disability.  The Board notes that the Veteran has been diagnosed at various times with PTSD and an anxiety disorder NOS.  See May 2008 & December 2011 VA Examination Reports.  However, the medical evidence of record does not sufficiently address whether the Veteran's diagnosed psychiatric disorders are related to his service-connected TBI.  Likewise, the medical evidence of record does not show which of the Veteran's emotional or behavior symptoms, if any, are residuals of his TBI.

The Veteran was first examined by VA in connection with his emotional and/or behavior symptoms in May 2008.  At that point he had not been diagnosed as having suffered a TBI in service.  As such, the examiner did not address whether any of his symptoms were residuals of a TBI.  The Veteran then received two VA examinations in December 2011, one to address his TBI residuals and one to address his psychiatric symptoms.  The TBI examiner indicated that the Veteran had a history of anxiety and sleep impairment, and reported having anxiety and depression; however, this examiner did not provide an opinion as to whether those symptoms, or the Veteran's diagnosed anxiety disorder NOS, were related to his TBI.  Likewise, the December 2011 psychiatric examiner did not address whether the Veteran's anxiety disorder NOS was related to the Veteran's TBI.  Moreover, although the psychologist indicated that it was possible to differentiate what symptoms were attributable to the Veteran's TBI and which ones were attributable to his then-diagnosed anxiety disorder, a list of those symptoms attributable to each diagnosis was not provided.  Finally, the December 2014 VA examiner noted that the Veteran experienced anxiety and anger issues, but did not address whether these issues were related to his service-connected TBI or his diagnosed psychiatric disorders.  

Accordingly, a clarifying medical opinion should be ordered.  If it is determined that the Veteran suffers from a psychiatric disorder that is wholly separate from his service-connected TBI, an opinion is needed addressing whether his diagnosed psychiatric disorder had its onset in or is related to an injury, disease or event experienced in service.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional relevant treatment records (private or VA) he wants considered in connection with his appeal.  The identified records should be sought.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his (1) in-service and post-service psychiatric symptoms and/or (2) the nature, extent and severity of his TBI residuals and the impact of the condition on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Then schedule the Veteran for one or more VA examinations by a qualified examiner to determine (1) nature and severity of his TBI residuals, including headaches; (2) the nature, extent, onset and etiology of any psychiatric disorder found to be present; and (3) whether or to what extent any of the psychiatric symptoms he has experienced from 2011 to the present are attributable to his TBI.  The claims file should be made available to and be reviewed by the examiner(s) in conjunction with the examination(s).  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file, examination of the Veteran and necessary testing, the examiner should specifically indicate what, if any, cognitive and physical dysfunctions are present as a result of any TBI.  In making a determination, the examiner should discuss the Veteran's lay statements regarding any symptoms he has experienced relating to his TBI. Specifically, the examiner should address the Veteran's contentions that he experiences insomnia, vertigo/dizziness/balance problems and incoordination (See Hearing Tr. at 17-20), and should indicate whether it is at least as likely as not that these symptoms are residuals of his service-connected TBI.  If such is the case, the examiner should also indicate the frequency and duration of these symptoms.  

For any subjective symptoms that are residuals of TBI, the examiner should also address the extent to which such symptoms interfere with work; instrumental activities of daily living; or work, family or close relationships.

Regarding the Veteran's headaches, the examiner should elicit a full history from the Veteran concerning his headache symptomatology from 2011 to the present, including: the type and frequency of headaches, whether they included characteristic prostrating attacks, and whether they were productive of severe economic inadaptability.

Regarding the Veteran's emotional/behavioral symptoms, the examiner should state all mental disorders diagnosed.  The examiners should then indicate, with supporting rationale, whether the Veteran's diagnosed mental disorder(s) or any of his emotional/behavioral symptoms are attributable, in whole or in part, to his TBI.  Specifically, the examiner should indicate whether the Veteran's anxiety, anger issues, irritability and/or depression are residuals of his TBI or manifestations of a wholly separate mental disability.  For any neurobehavioral effects found to be a residual of TBI, the examiner should address the extent to which these symptoms interfere with workplace interaction, social interaction, or both.

If the examiner determines that the Veteran's emotional/behavioral symptoms are related to a mental disorder that is wholly separate and distinct from his TBI, the examiner should then address whether it is at least as likely as not that the separate mental disorder had its onset during service, or is related to an injury or disease incurred in service, or an event in service in the case of a PTSD diagnosis.  In offering these opinions, the examiner should consider the lay statements of the Veteran and his wife concerning the onset of his symptoms in service.  See November 2011 Written Statement of Veteran; see also November 2011 Written Statement of A.S.

A complete rationale for any opinion expressed must be provided.  If any requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then readjudicate the remanded issues, including whether a separate disability rating is warranted for the Veteran's headaches at any point during the appeal period.  If any benefit sought remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


